Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “WING TIP TO WING AIRCRAFT CONNECTION ASSEMBLY,” or similar.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,260,964. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims merely recite various combinations of the same limitations recited in the present claims, where all the claims recite the same novel features of the invention, etc.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-13, 15-17, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12-13, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite.
Regarding claim 15, the phrase “each butt-strap” lacks antecedent basis.
Claims 16 and 20 recite antecedent basis issues back to the skins and butt strap recited in claim 1.
Regarding claim 17, it is unclear how the spigot may not react to a force in the chordwise direction when the slot is elongated in the chordwise direction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7, 10-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaussee US 2012/0112005 in view of Nordin WO 2014/065718.

	Regarding claim 1, Chaussee teaches an aircraft assembly, comprising: a wing tip device connected to a wing tip by a first connector, a second connector, and a third connector (A, B, and C in figure 3b), the wing tip device comprising a front device spar and a rear device spar (134 and 132), wherein: the first connector is associated with the rear device spar (A), the second connector is spaced apart, in a chordwise direction, forward of the first connector (C), the third connector is spaced apart (B), the third connector comprises a spigot mounting formation (figure 4a showing a spigot mounting formation), wherein the wing tip comprises a wing skin (124), and the wing tip device comprises a wing tip device skin (138), and the aircraft assembly comprises a butt-strap between the wing skin and the wing tip device skin (paragraph 0006 describes this arrangement of butt-straps as old and well known);
	but does not specify the third connector spaced apart in a chordwise direction, rearward of the first connector.
	Nordin; however, does teach such chordwise direction spacing of connectors (34/39 figures 5b-5c). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such arrangement of connectors, in order to enhance a sturdy connection between the wing tip and wing tip device.

	Regarding claim 2, the references teach the aircraft assembly of claim 1, wherein Chaussee further teaches the second connector is associated with the front device spar (as previously shown).

	Regarding claim 3, the references teach the aircraft assembly of claim 1, wherein Chaussee further teaches the wing tip comprises a wing trailing edge, and the wing tip device comprises a device trailing edge (figures 3a-3b) and the third connector is configured to connect the device trailing edge with the wing trailing edge (as described in the claim 1 rejection with the third connector being “behind” the first connector).

	Regarding claim 4, the references teach the aircraft assembly of claim 1, wherein Chaussee further teaches the wing tip device comprises a closing rib located at least aft of the rear device spar (122); but does not specify wherein the spigot mounting formation is associated with the closing rib.
	Chaussee; however, does teach the spigot mounting formation as one of a plurality of optional mounting formations (as previously described). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide a spigot mounting formation at various mounting locations, in order to meet design requirements of the user, etc.; since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

	Regarding claim 5, the references teach the aircraft assembly of claim 1, wherein Chaussee further teaches the wing tip comprises a forward wing spar and a rearward wing spar (116 and 118), wherein the first connector is associated with the rearward wing spar (previously described in the claim 1 rejection).

	Regarding claim 6, the references teach the aircraft assembly of claim 5, wherein Chaussee further teaches the wing tip comprises a trailing edge end rib located at least aft of rearward wing spar (122), wherein the spigot mounting formation is associated with the trailing edge end rib (see previous rejections and at least paragraphs 0054-0055).

	Regarding claim 7, the references teach the aircraft assembly of claim 1, wherein Chaussee further teaches the spigot mounting formation comprises a spigot associated with the wing tip device or the wing tip, and a spigot retainer associated with the other of the wing tip device or the wing tip for receiving the spigot in a male/female connection (figure 4a).

	Regarding claim 10, the references teach the aircraft assembly of claim 1, wherein Chausse further teaches the first connector comprises a first spigot mounting formation, and the second connector comprises a second spigot mounting formation, wherein the spigot mounting formation is a third spigot mounting formation (as previously described where Chaussee describes the spigot joint as one of a multitude of optional joint mountings).

	Regarding claim 11, the references teach the aircraft assembly of claim 10, wherein the first spigot mounting formation comprises a first spigot associated with the wing tip device or the wing tip, and a first spigot retainer associated with the other of the wing tip device or the wing tip; the second spigot mounting formation comprises a second spigot associated with the wing tip device or the wing tip, and a second spigot retainer associated with the other of the wing tip device or the wing tip; and wherein the third spigot mounting formation comprises a third spigot and a third spigot retainer (see previous rejections).

	Regarding claim 12, the references teach the aircraft assembly of claim 1, but do not specify in which, when the wing tip device is brought into engagement with the wing tip, the first connector is configured to move into an engaged condition prior to the second connector moving into an engaged condition.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to engage the connectors in any order, in order to meet preferences of the user; since a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art, because if the prior art structure is capable of performing the intended use, then it meets the claim. Furthermore, applicant describes such order of engagement as merely optional so is therefore not critical.

	Regarding claim 13, the references teach the aircraft assembly of claim 1, in which, when the wing tip device is brought into engagement with the wing tip, the second connector is configured to move into an engaged condition prior to the third connector moving into an engaged condition (see claim 12 rejection).

	Regarding claim 14, the references teach the aircraft assembly of claim 11, wherein Chaussee further teaches in which the first spigot retainer comprises a first retainer hole and wherein the dimensions of the first retainer hole are configured to substantially conform with a diameter of the first spigot in both directions parallel to and perpendicular to the chordwise direction (figure 4a).

	Regarding claim 15, the references teach the aircraft assembly of claim 1, but do not specify wherein the or each butt-strap is disposed only at or forward of the first connector.
	However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide butt straps in various arrangements, in order to meet the strength requirements of particular mission requirements for particular aircraft, etc.; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

	Regarding claim 16, the references teach the aircraft assembly according to claim 1, wherein the wing tip device comprises an upper device cover and a lower device cover, and the wing tip comprises a wing upper cover and a wing lower cover, wherein the upper device cover is fixed to the wing upper cover by an upper butt-strap or an upper splice plate fixedly mounted between the upper device cover and the wing upper cover, and the lower device cover is fixed to the wing lower cover (see previous rejections).

	Regarding claim 18, the references teach the aircraft assembly of claim 1, wherein the third connector spigot mounting formation constrains movement of the wing tip device aft of the rear device spar, such that relative flexing between the wing towards the trailing edge of the wing is restricted (see previous rejections where such function is inherent to those with ordinary skill in the art in light of the already taught arrangement of parts).

	Regarding claim 19, the references teach the aircraft assembly of claim 1, wherein the third connector spigot mounting formation aids rigidity of the wing tip device in a thickness direction (see previous rejections where such function is inherent to those with ordinary skill in the art in light of the already taught arrangement of parts).

	Regarding claim 20, the references teach the aircraft assembly of claim 16, wherein the lower device cover is fixed to the wing lower cover by a lower butt-strap or a lower splice plate fixedly mounted between the lower device cover and the wing lower cover (see previous rejections).

Claim(s) 8-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaussee and Nordin in view of West 2015/0013142.

	Regarding claim 8, the references teach the aircraft assembly of claim 7, but do not specify wherein the spigot retainer comprises an elongate retainer slot extending in the chordwise direction.
	West; however, does teach such type of joint (paragraph 0052). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such a joint, in order to allow for thermal growth, as described by West; since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

	Regarding claim 9, the references teach the aircraft assembly of claim 8, wherein a height of the retainer slot is configured to substantially conform with a diameter of the spigot in a direction perpendicular to the chordwise direction (as inherently understood to those with ordinary skill in the art).

	Furthermore, applicant describes various shapes of the spigot joint as merely optional (applicant’s figure 8A); therefore, the shape of the spigot joint is not critical.

	Regarding claim 17, the references teach the aircraft assembly of claim 8, wherein the retainer slot has a length extending in the chordwise direction, and the length of the retainer slot is greater than a diameter of the spigot such that the spigot is unable to react to a side force in the chordwise direction within limits of the length of the retainer slot (see previous rejections).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644